           Case 1:20-cv-05690-LLS Document 10 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CECILLE KILAYKO-GULLAS,

                                 Plaintiff,
                                                                1:20-CV-5690 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
 EAST END TEMPLE,

                                 Defendant.

         Pursuant to the order issued October 26, 2020, dismissing this action,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims under 42 U.S.C. § 1983 for failure to state a claim on which relief

may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines to consider, under its

supplemental jurisdiction, Plaintiff’s claims under state law. 28 U.S.C. § 1367(c)(3).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     October 26, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
